DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V comprising claims 30,32,34-41 and 46-53 in the reply filed on 09/07/2022 is acknowledged.
Claim 37 recites “comprising unsealing a container top from the container prior to disposing the tissue sample in the container,” in lines 1-2.  The elected embodiment of species V does not disclose the method steps of unsealing a container top prior to disposing the tissue sample.  Thus, claim 37 is not treated on the merits and is restricted.
Claim 39 recites “comprising autoclaving the receptacle before submerging the tissue sample,” in lines 1-4.  The elected embodiment of species V does not disclose the method steps for autoclaving the receptacle before submerging.  Thus, claim 39 is not treated on the merits and is restricted.
Claim 40 recites “comprising imaging the tissue sample after the staining,” in lines 1-2.  The elected embodiment of species V does not disclose the method steps for imaging the tissue sample after the staining.  Thus, claim 40 is not treated on the merits and is restricted.
Claim 41 recites “wherein the sample is not fixed prior to imaging,” in lines 1-2.  The elected embodiment of species V does not disclose the method steps for the sample is not fixed prior to imaging.  Thus, claim 41 is not treated on the merits and is restricted.

Therefore, claim 37,39,40 and 41 are restricted.  Claims 30,32,34-36,38 and 46-53 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “providing a second receptacle comprising a second container no more than 60% filled with rinsing solution,” as recited in claim 36 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitations “wherein the tissue sample has a volume of at least 2 mL and no more than 300 mL and the volume of staining agent solution in the container is at least 3 mL and no more than 300 mL.”  It is unclear as per the ranges recited, how a 300mL volume sample can be submersed in a 3mL staining agent solution in a container, in at least one of the claimed variations construed per the ranges cited.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30,32,34,35,38 and 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bils (US 4,202,289)(alone).

	Referring to claims 30,32 and 48.  Bils discloses a method of staining a sample (see abstract line 4), the method comprising: 
providing a freshly resected tissue sample (specimen; Figure 5); providing a receptacle (Figure 1), the receptacle (Figure 1) comprising a container (V; Figure 1) no more than 60% filled with staining agent solution (no more than 60% filed but can be less than 60% liquid solution; Figure 1 and 9); 
submerging the tissue sample in the staining agent solution (as shown in Figure 1) in the container (V) for a period of time (time specimen is submerged), thereby staining the tissue sample (see abstract line 4), and 
removing the tissue sample from the container (removing the specimen from container V),
wherein the method is performed intraoperatively (can be performed at any suitable location or time).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bils to include the method as recited to be performed intraoperatively because the method can be performed in the course of surgery.

Referring to claim 34.  Bils discloses a method of staining a sample (see abstract line 4), wherein the receptacle (V; Figure 1) comprises a removable basket (T) and the method comprises: 
placing the tissue (specimen; Figure 5) sample in the basket (T); and 
positioning the basket (T) in the container (V) thereby submerging the tissue sample in the staining agent solution (submerged as in Figure 1).

Referring to claim 35.  Bils discloses a method of staining a sample (see abstract line 4), wherein a sample submersion retention element (22) of the basket (T) prevents the tissue sample (specimen) from surfacing in the staining agent solution during the submerging (density of specimen in higher than the solution; see Figure 5).

Referring to claims 38,49,50,51 and 53.  Bils discloses a method of staining a sample (see abstract line 4), wherein the tissue sample (specimen) has a volume of at least 2 mL and no more than 300 mL and the volume of staining agent solution in the container is at least 3 mL and no more than 300 mL.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the tissue sample having a volume in the range of 2mL to 300 mL and the staining agent solution having a volume in the range of 3mL to 300 mL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to claim 46.  Bils discloses a method of staining a sample (see abstract line 4), the sample is submerged in the solution for a predetermined time.
Bils does not disclose wherein the period of time during which the tissue sample is submerged is at least 10 seconds and no more than 1 minute.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the period of time during which the tissue sample is submerged is at least 10 seconds and no more than 1 minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to claim 47.  Bils discloses a method of staining a sample (see abstract line 4), the sample surface is stained in the solution.
Bils does not disclose wherein the submerging stains a surface layer of the tissue sample to a penetration depth in a range of 0.05 mm to 1 mm.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the submerging stains a surface layer of the tissue sample to a penetration depth in a range of 0.05 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to claim 52.  Bils discloses a method of staining a sample (see abstract line 4), wherein the sample is a very small and thin tissue to be examined (Col. 1 line 8).
Bils does not disclose wherein the tissue sample is a freshly resected breast tissue sample

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the tissue sample as being a freshly resected breast tissue sample because it would allow a greater diversity of tissue types to be stained effectively for examination.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bils (US 4,202,289) in view of Tateya (EP 0881481 A1).

Referring to claim 36.  Bills does not disclose a method for providing a second receptacle comprising a second container for rinsing a sample. 

Tateya discloses a method providing a second receptacle comprising a second container no more than 60% filled with rinsing solution (no more than 60% filed but can be less than 60% liquid solution; see Figures 4A and 4B; Col. 2 lines 33-52); 
removing the basket (8) from the receptacle (Figure 1B); 
positioning the basket (8) in the second container thereby submerging the tissue sample in the rinsing solution (Figure 4A); and 
removing the basket (8) from the second container (Figure 4B) after a period of time of no more than 30 seconds.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bills to include a second receptacle comprising a second container for rinsing a sample as taught by Tateya because the sample can be washed prior to a user handling the specimen for analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651